Citation Nr: 0809037	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a grant of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005, which implemented the Board's grant of service 
connection for PTSD and assigned a rating of 30 percent 
effective May 19, 1997; and on appeal from an April 2006 
rating decision, which denied entitlement to TDIU.  These 
decisions were issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issue of entitlement to a grant of TDIU is addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Prior to May 29, 2001, the veteran's PTSD was productive 
of no more than occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks.  

2.  Beginning May 29, 2001, the veteran's PTSD is productive 
of reduced reliability and productivity due to such symptoms 
as flattened affect; impaired judgment and abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  Occupational and social impairment due to such symptoms 
as suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; spatial 
disorientation; neglect of personal appearance and hygiene; 
gross impairment of thought processes, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self, intermittent inability to maintain 
personal hygiene, and disorientation have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD prior to May 29, 2001, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial disability rating of 50 
percent, but not higher, for PTSD beginning May 29, 2001, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2005 the Board granted service connection for PTSD.  
The RO effectuated the Board's May 2005 decision in an August 
2005 rating decision, which granted service connection for 
PTSD with an evaluation of 30 percent effective May 19, 1997.  
The veteran has appealed this initial rating.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
31, 1995).  A GAF score of 71-80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors, and result in no more than slight 
impairment in social, occupational, or school functioning.  
DSM-IV GAF scores ranging between 61 to 70 reflect mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally indicate that the individual is functioning 
pretty well, and has some meaningful interpersonal 
relationships.  Id.  Scores between 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  Id.  

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).   

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Private treatment records dating from September 1992 to 
August 1997 (including April 1997 and November 1998 
certificates) reflect alternating diagnoses of depressive 
disorder (not otherwise specified) and PTSD.  

In September 1997 the veteran was accorded a compensation and 
pension (C&P) PTSD examination.  The veteran was described as 
clean, adequately dressed, and adequately groomed.  He was 
also found to be alert and oriented times three.  Attention, 
memory, and concentration were also good, but affect was 
restricted.  Speech was clear and coherent.  Insight and 
judgment were fair.  The examiner also found no indication of 
hallucinations, or suicidal ideation or homicidal ideation, 
and impulse control was good.  Symptoms reported by the 
veteran during that examination included isolation, sleep 
disturbance, anxiousness, and dreams of Vietnam.  GAF was 75.  

Despite diagnosis of and treatment for PTSD during this time 
frame, there is no report of the kinds of symptoms that would 
warrant a rating in excess of 30 percent, such as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
and impaired abstract thinking.  38 C.F.R. § 4.130, DC 9411.  
Indeed, GAF of 75 is demonstrative of at most mild 
symptomatology.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; 
DSM-VI.  Symptoms such as restricted affect, isolation, sleep 
disturbance, anxiousness and dreams of Vietnam correspond to 
the criteria for a 30 percent evaluation only.  The criteria 
for a rating of 50 percent or higher are not met by this 
evidence.  Id.

Private medical records dating from September 1997 show an 
axis I diagnosis of depressive disorder, not otherwise 
specified, and PTSD.  Symptoms in August 1998 were described 
as "anxious, tense, dysphoric mood."  GAF in November 1998 
was 51, but stressors were ascribed as "economic."  
Symptoms in January 1999 were as follows:  "very tense, 
irritated and depressed."  VA treatment records dating from 
July 1998 to January 1999 reflect a diagnosis of PTSD, but 
contain no mention of symptomatology.  

Although this evidence shows treatment for PTSD, it does not 
reflect the kinds of symptoms that would warrant a rating in 
excess of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

In April 1999 the veteran was accorded another C&P 
examination.  He was described as casually dressed and 
groomed; in full contact with reality; and fully aware of the 
interview situation.  The examiner added that the veteran was 
oriented to time, person, and place.  Symptoms included 
dreams of Vietnam, labile affect, isolation, and depressed 
mood; however, there was no indication of hallucinations, and 
no overt suicidal ideation or homicidal ideation.  Judgment 
was fair, and memory was "fairly preserved," but insight 
was described as "very poor."  "Axis I diagnosis was 
"alcohol abuse, rule out dependence, episodic."  Axis II 
diagnosis was "depressive disorder, not otherwise 
specified."  GAF was 50.

Again, the evidence belies a rating of 50 percent or more.  
38 C.F.R. § 4.130, DC 9411.  Although the veteran was found 
to be functioning at a GAF of 50 (See DSM-VI), the Board 
notes that the examiner did not attribute the veteran's 
symptoms to PTSD, or diagnose the veteran with PTSD.  
Instead, the examiner opined that the veteran's symptoms 
"are more related to his depression."  This evidence 
accordingly does not meet the criteria for a rating of 50 
percent or higher for PTSD.  Id.

In May 2001 the veteran was hospitalized by VA for 
psychiatric care.  Symptoms included sadness, crying spells, 
isolation, easy irritability, insomnia with nightmares of 
Vietnam, and markedly increased flashbacks.  Mental 
examination found mild psychomotor retardation, but he was 
alert and oriented to time, place, and person.  Memory and 
intellectual capacities were "well preserved," and thought 
processes were logical and coherent.  Mood was sad and affect 
was appropriate, but judgment and insight were poor.  There 
was no evidence of active suicidal or homicidal ideation, but 
the veteran reported having death wishes.  Axis I diagnosis 
was PTSD.  GAF was 40.  Prior year GAF was noted as 60, which 
is indicative of mild to moderate symptomatology.  See DSM-
VI.

Clinical findings of psychomotor retardation, poor judgment, 
poor insight, easy irritability, and increased flashbacks, as 
reflected by a GAF of 40, is indicative of occupational and 
social impairment with reduced reliability and productivity.  
The Board thus finds that the criteria for a rating of 50 
percent are met.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  However, the veteran did not display the kinds of 
symptoms contemplated by a rating of 70 percent or higher, 
such as suicidal or homicidal ideation, intent, or plan; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; impaired impulse control; spatial 
disorientation; delusions; disorientation; or grossly 
inappropriate behavior.  Id.  Indeed, the veteran was 
described as in "full contact with reality" at the time of 
his June 6, 2001, discharge from in-patient care.  The Board 
thus finds that the criteria for a rating of 50 percent for 
PTSD, but no higher, are met beginning May 29, 2001; the date 
of the veteran's in-patient treatment for PTSD.  See 
Fenderson, 12 Vet. App. 119, 126.  Upon taking into 
consideration the assignment of a GAF score for the prior 
year of 60, and the other evidence which pre-dates May 29, 
2001, the Board finds that the criteria for a 50 percent 
rating are not met.  

VA medical records dating from February 2004 to November 2005 
show treatment for "post-traumatic stress disorder with 
depression," with symptoms that include sleep impairment, 
irritability, difficulty concentrating, hypervigilance, 
guilty feelings, phobic avoidance; feelings of 
ineffectiveness, shame, despair, hopelessness, and social 
withdrawal.  The veteran had a persistent GAF of 50 
throughout this timeframe.  See DSM IV.  

Although this evidence confirms continued treatment for PTSD, 
there is no record of any suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; spatial disorientation; neglect of personal 
appearance and hygiene; and inability to establish and 
maintain effective relationships.  The criteria for a rating 
in excess of 50 percent are thus not met.  38 C.F.R. §§ 4.2, 
4.130, Diagnostic Code 9411.

In May 2004 the veteran underwent another C&P PTSD 
examination.  Findings included a purported GAF of 60, which 
connotes mild to moderate symptoms.  However, the Board notes 
that this finding is inconsistent with VA treatment records, 
which show a persistent GAF of 50 from February 2004 through 
November 2005.  Moreover, this examination, which was done to 
establish service connection, is useless for increased rating 
purposes, particularly since the examiner concluded that the 
veteran's symptoms did not meet the criteria for a diagnosis 
of PTSD, which is contrary to the Board's May 2005 decision.  
This evidence is thus accorded no probative value.  See Owens 
v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).  Based on the aforesaid VA 
treatment records the Board finds that the evidence continues 
to support a rating of 50 percent, but no higher.  

VA treatment records dated in March 2006 contain the 
following remarks:  "Pt with diagnosis=PTSD, showing 
deterioration of his condition."  This terse, ambiguous 
comment without explanation is wholly inadequate for rating 
purposes.  See 38 C.F.R. § 3.326.

In May 2006 the veteran was accorded yet another C&P 
examination.  Id.  During the examination he reported that he 
lived with his common-law wife, but described his family 
relationship as "difficult."  He also said that he had 
friends, and described those relationships as "good."  The 
examiner noted that the veteran was neatly groomed, and his 
speech spontaneous.  He was also described as oriented to 
time, person, and place, but affect was constricted.  PTSD 
symptoms included trouble sleeping with nightmares; anxiety; 
memories of his military tour; avoidance behavior; and 
irritability.  According to the examiner, the veteran is not 
employed due to his PTSD.  He added as follows

there is moderate impairment in the 
stated areas [employment, family role 
functioning, social/interpersonal 
relationships, recreation/leisure 
pursuits], both due to veteran's PTSD 
symptoms as well as his dependence on 
alcohol.  

PTSD GAF was reported as 60, which is indicative of moderate 
impairment.  

Despite examination findings of no more than moderate 
occupational and social impairment, the Board notes 
subsequent VA treatment records dated in June 2006, which 
show a GAF of 55; and VA treatment records dating from August 
2006 to March 2007, which describe flashbacks, nightmares, 
easy irritability, and hypervigilance, and show a GAF of 45.  
This evidence suggests that while the veteran may have had 
periods of improved global functioning since his May 2001 
hospitalization (such as during the May 2006 examination), 
his usual level of functioning tended to be within the 
moderate to moderately-severe range.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (it is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present); 38 C.F.R. § 4.2.  Accordingly, the Board finds that 
a reduction in rating from 50 percent to 30 percent is not 
warranted.  However, a higher rating of 70 percent or more is 
not warranted as there is no evidence of suicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In sum, based on the evidence of 
record the Board finds that the criteria for a rating of 50 
percent, but not higher, have been met since May 29, 2001.  
38 C.F.R. § 4.2.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds that the evidence 
is not in equipoise.  38 C.F.R. § 3.102.  

The issue of whether an extra-schedular rating/TDIU is 
warranted is addressed in the remand portion of this 
decision.  38 C.F.R. § 3.321(b)(1).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

The evidence shows that VA has met the notice and duty to 
assist provisions of the VCAA.  A letter from the RO dated in 
April 2004 satisfied the duty to notify provisions.  The 
veteran was apprised of the information and evidence 
necessary to establish his claim for service connection.  He 
was advised of the evidence that VA would seek to provide; 
and of the information and evidence that he was expected to 
provide.  He was also advised of how VA determines disability 
ratings and effective dates in a letter dated in March 2006.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although it is unclear from the record whether the veteran 
was explicitly asked to provide "any evidence in [his] 
possession that pertains" to his clam (see 38 C.F.R. 
§ 3.159(b)(1)), as a practical matter the Board finds that he 
has been notified of the need to provide such evidence since 
the letter informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to the AOJ.  In addition, 
while the March 2006 letter was issued after the August 2005 
rating decision, the Board notes that the veteran's claim was 
readjudicated in May 2007 and a Supplemental Statement of the 
Case was issued.  

The Board notes that the veteran's appeal for an initial 
compensable rating arose from his notice of disagreement with 
the rating decision that awarded service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the file.  The 
veteran was also accorded numerous C&P examinations; the 
reports of which are of record.  In correspondence dated in 
May 2007 the veteran advised that he had reviewed the May 
2007 Supplemental Statement of the Case and had no more 
evidence to submit.  The Board is thus satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 30 percent for PTSD prior to May 29, 
2001, is denied.

A rating of 50 percent for PTSD beginning May 29, 2001, is 
granted.


REMAND

In an April 2006 rating decision the RO denied the veteran's 
claim for TDIU.  However, the Board notes that the record 
includes several letters from treatment providers, including 
an August 2006 letter from a VA psychiatrist, who advise that 
the veteran is unable to work or get involved in gainful 
activities.  Moreover, the veteran was not accorded a C&P 
TDIU examination.  In addition, the veteran now has a single 
service-connected disability that is rated at 50 percent.  
Remand in accordance with 38 C.F.R. § 3.159(c)(4) is thus 
warranted.  On remand VA medical records dating from March 
2007 should also be requested.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:


1.  Request medical records from the San 
Juan VAMC dating from March 13, 2007.  Also 
attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.


2.  Schedule the veteran for appropriate VA 
examination(s) with regard to the veteran's 
claim for TDIU to determine the effect of 
his service-connected disabilities on his 
ability to engage in substantial gainful 
employment.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  The examiner is specifically 
requested to opine as follows:

*	whether the veteran is unemployable as 
a result of a service-connected 
disability or combination of 
disabilities reasonably certain to 
continue throughout his life, without 
regard to advancing age; 

*	whether the veteran is suffering from 
a service-connected disability or 
combination of disabilities sufficient 
to render it impossible for the 
average person to obtain or maintain 
substantially gainful employment, but 
only if it is reasonably certain that 
such disability(s) will continue 
throughout the veteran's life, without 
regard to advancing age;

*	whether the veteran is suffering from 
a service-connected disease or 
disorder determined by the VA 
Secretary to be of such a nature or 
extent as to justify a determination 
that persons suffering therefrom are 
permanently and totally disabled.  

If more than one examination is required 
the examiners should, to the extent 
necessary, confer on the determination of 
whether the veteran is unable to follow 
substantially gainful occupation due to his 
service-connected disabilities.  A 
rationale for all opinions proffered should 
be set forth in the examination report. 

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issue on appeal  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


